Citation Nr: 0923604	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO. 07-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
claimed as sinusitis. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for hyperlipidemia. 

4.  Entitlement to an increased (compensable) evaluation for 
chronic pharyngitis, tonsillectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to July 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In an April 2009 statement, the Veteran stated that he was 
ill and was receiving treatment at a VA facility in San Juan.  
He did not specify further as to the treatment he was 
receiving; however, the most recent VA treatment records in 
the file are dated in 2007.  Additionally, the Veteran had 
indicated in September 1985 that he was treated at the VA 
hospital every three months since 1969.  At present, the 
earliest VA treatment records associated with the claims 
folder are dated in 1975.  On remand, the RO/AMC must obtain 
all records of VA treatment.

Further, the Veteran should be provided with notice of what 
the evidence must show for an increased rating for his 
chronic pharyngitis, tonsillectomy, as this has not been 
done.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

A private examiner (Carlos E. Mora Quesada, M.D.) noted in a 
March 2001 statement that the Veteran has a history of 
recurrence of upper respiratory infections since active duty 
in the United States Army.  The examiner noted that he had 
been treating the Veteran for the last three years due to 
recurrent pharyangitis and chronic sinusitis.  He also noted 
that during the last year, the Veteran had six episodes of 
pharyangitis and sinusitis.  An attempt to secure copies of 
this clinician's records should be made.  The Veteran should 
also be afforded a VA examination to determine the date of 
onset and etiology of his allergic rhinitis.  See 38 C.F.R. 
§ 3.159(c)(4).

Finally, as the case must be remanded for the foregoing 
reasons, the Veteran should be scheduled for a VA examination 
to determine the current severity of his service-connected 
chronic pharyngitis, tonsillectomy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
for chronic pharyngitis, tonsillectomy, 
as outlined in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), and give him an 
appropriate opportunity to respond.

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Carlos E. Mora Quesada, M.D.  Actual 
treatment records, as opposed to 
summaries, should be requested.    

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the San Juan VA treatment facility dated 
from 1969 to 1975 and from 2007 forward.    

4.  Thereafter, schedule the Veteran for 
a VA ear, nose, and throat examination.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected chronic 
pharyngitis, tonsillectomy.  The examiner 
should state whether or not there is 
hoarseness, with inflammation of cords or 
mucous membrane, or thickening or nodules 
of cords, polyps, submucous infiltration, 
or pre-malignant changes.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's allergic rhinitis 
and/or sinusitis had its onset during 
active service or is related to any in-
service disease, event, or injury.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's allergic rhinitis 
and/or sinusitis was either (a) caused 
by, or (b) aggravated by his service-
connected chronic pharyngitis, 
tonsillectomy. 

Complete rationale must be provided for 
all opinions and conclusions reached. 

5.  Finally, re-adjudicate the Veteran's 
claims.  If the benefits sought remain 
denied, issue a supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

